 Fill in this information to identify your case:

 Debtor 1                  John Edward Mareks, IV
                           First Name                       Middle Name              Last Name

 Debtor 2                  Jennifer Lynn Mareks
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number            4:18-bk-13939-SHG
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Flagship Credit Acceptance                           Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 2013 Kia Optima Est. 52K miles                           Reaffirmation Agreement.
    property       VIN: KNAGM4AD5D5039183                                   Retain the property and [explain]:
    securing debt: Location: Debtor's Residence



    Creditor's         Title Max                                            Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 2000 Toyota Camry Est. 250K                              Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: VIN: JT2BF28K2Y0278055
                   Location: Debtor's Residence

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




           Case 4:18-bk-13939-SHG Doc 23-1 Filed 01/22/19 Entered 01/22/19 15:09:53                                                         Desc
                                Amended Statement of Intent Page 1 of 2
 Debtor 1      John Edward Mareks, IV
 Debtor 2      Jennifer Lynn Mareks                                                                  Case number (if known)   4:18-bk-13939-SHG



 Lessor's name:               HP Shiao                                                                                         No

                                                                                                                               Yes

 Description of leased        Yearly Residential Lease; Expires 03/2019.
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ John Edward Mareks, IV                                                   X /s/ Jennifer Lynn Mareks
       John Edward Mareks, IV                                                          Jennifer Lynn Mareks
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        January 22, 2019                                                 Date    January 22, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




           Case 4:18-bk-13939-SHG Doc 23-1 Filed 01/22/19 Entered 01/22/19 15:09:53                                                         Desc
                                Amended Statement of Intent Page 2 of 2
